                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   4:16CR3042

       vs.
                                                                    ORDER

ROBERT B. TIPTON,

                     Defendant.



IT IS ORDERED:

1)    Defendant’s motion to review detention, (Filing No. 100), is granted.

2)    Defendant shall comply with all terms and conditions of supervised release which
      were imposed at sentencing except as follows:

             The defendant shall be released to reside at Saint Francis in Grand
             Island, Nebraska and participate in that facility’s substance abuse
             treatment program. The defendant shall fully comply with the
             requirements of defendant’s treatment plan and all rules of the St.
             Francis facility. If the defendant is discharged from the facility for any
             reason whatsoever, or leaves the premises of the facility without
             authorization, Defendant shall promptly report to the supervising
             officer or to any law enforcement officer. In addition, irrespective of
             whether Defendant self-reports upon discharge or leaving the facility,
             the United States Marshal, and/or any law enforcement officer is
             hereby authorized and ordered to take the defendant into custody
             and detain the defendant pending a prompt hearing before the court.

3)    The defendant shall arrive at St. Francis by 10:30 a.m. on October 29, 2019.
      Defense counsel shall communicate with the Marshal to arrange for Defendant’s
      release to the Federal Public Defenders Office for transport to St. Francis.

October 18, 2019.                                BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
